

117 S1332 IS: Honoring National Recovery Month Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1332IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Luján (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title V of the Public Health Service Act.1.Short title; findings(a)Short titleThis Act may be cited as the Honoring National Recovery Month Act.(b)FindingsCongress finds the following:(1)National Recovery Month is an annual observance in the United States to celebrate individuals who are in recovery from a substance use disorder or mental illness, and to educate the public and combat stigma with respect to substance use disorders and mental illnesses.(2)2021 is the 32nd observance of National Recovery Month.(3)Over 81,000 people died from drug overdoses during the period beginning in July 2019 and ending in June 2020, and 47,000 people died from suicide in 2019 in the United States.(4)Fatal overdoses in the United States increased from 2018 to 2019, and overdoses have increased since the onset of the COVID–19 pandemic.(5)A June 2020 study conducted by the Centers for Disease Control and Prevention shows that 41 percent of adults are experiencing an adverse mental health or behavioral health condition, including 31 percent who are experiencing symptoms of anxiety or depression, 11 percent who are seriously considering suicide, and 13 percent who are starting or increasing their substance use to cope with stress or emotions related to COVID–19.2.National Recovery Month activitiesPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following: 552A.National Recovery Month activities(a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall carry out activities, or enter into an agreement with a national organization with experience coordinating activities in recognition of National Recovery Month to carry out activities—(1)to develop toolkits, public service announcements, webinars, graphics, and other communication materials with respect to National Recovery Month;(2)to develop, maintain, and update appropriate websites with respect to National Recovery Month;(3)to develop and distribute best practices for community engagement with respect to National Recovery Month; and(4)to celebrate individuals in recovery from substance use disorders or mental illness, educate the public on treatment of and recovery from substance use disorders or mental illness, combat stigma pertaining to substance use disorders or mental illness, and engage stakeholders in their participation in such activities.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2022 through 2026..